Smith, J.
(dissenting): I am unable to agree with the conclusion reached by the majority. I do not place my dissent on the fact that the action is claimed to be one founded on fraud. My idea is that the defendant owed the duty to the plaintiff to take the beads out, but that this duty did not terminate on the tenth day nor when the patient was discharged from the hospital and from the care of the defendant. The duty was a continuing duty, and the failure to perform it continuing negligence upon which defendant could have been sued and held liable on any day from the time the beads were left in. There is sound authority for this rule. (See 37 C. J. 863.) The authorities that are relied upon to support the conclusion of the majority are precedents only and not much else. They are not founded on sound logic nor on any principles of common justice. My judgment will not permit me to approve a decision whereby a surgeon can set an agency, such as radium, in action in the body of a person and escape liability because it takes more than two years for the dangerous substance to accomplish the inevitable end, the death of the patient.